MAUCK, J.:
Epitomized Opinion
Certain stockholders of the Interlocking Cord Co. brought an action in the Common Pleas Court of Summit county which resulted in the appointment of a receiver of it. A special master commissioner was appointed to receive and pass upon the claims of creditors. A few of the creditors were made parties defendant and filed cross-petitions. Most of the creditors contented themselves with making proof of claim. Among those who filed no pleadings, but who filed their claim against the estate, was the Bibb Manufacturing Company, whose claim amounted to over $23,000. The master commissioner allowed this claim in full, and the Interlocking Co. filed its exceptions, and later filed its appeal from the decision of the Common Pleas Court which affirmed the commissioner’s finding. The court fixed the bond for such appeal at $300, and the bond was then given. The Bibb Company then filed a motion for a dismissal claiming that the case came under GC. 12229 which requires a bond for double the amount of a personal judgment. The Interlocking Company contended that no personal judgment had been obtained and that the case was governed by GS. 12226. In overruling the motion for a dismissal, the Court of Appeals held:
1. Where a personal judgment is sought it should be demanded by a pleading showing the grounds therefor, and as no pleading was filed by the creditor in this case, no personal judgment was obtained.
2. As the personal liability of the Tire Company to the Bibb Company was never before the court, in prosecuting appeal the Tire Company was governed by GC. 12226.